UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division
KELLY A. PHILLIPS,
Plaintiff,

Vv. Case No.
Portsmouth Circuit Court Case No. L-20-1601

 

TERRY L. DUNN and
COVAN WORLD-WIDE MOVING, INC.,

Defendants.
JOINT NOTICE OF REMOVAL

Defendants Terry L. Dunn (“Dunn”) and Covan World-Wide Moving, Inc. (“Covan”),
(collectively “Defendants”), by counsel, and pursuant to 28 U.S.C. §§ 1441 and 1446, file this
Joint Notice of Removal on the following grounds:

1. Plaintiff Kelly A. Phillips filed a Complaint in the Circuit Court for the City of
Portsmouth, Virginia on April 28, 2020 alleging a personal injury claim against Defendants for
injuries from an accident on September 21, 2018 on I-264 at or near mile marker 5.40 in
Portsmouth, Virginia.

2. Plaintiff served Defendant Covan’s registered agent with a copy of a Summons,
Complaint, Interrogatories, and Requests for Production on or about June 2, 2020. The
Summons to Covan, as well as the Complaint, Interrogatories, and Requests for Production are
collectively attached as Exhibit A.

3, Plaintiff served Dunn through the Commissioner of the Virginia Department of

Motor Vehicles and Dunn received such papers on or about June 15, 2020.
4. Defendants Covan and Dunn jointly filed an Answer to Plaintiff's Complaint on

June 17, 2020. A copy of Defendants’ Joint Answer, with a file-stamped first page, is attached

hereto as Exhibit B.
GROUNDS FOR REMOVAL
» Plaintiff is a Virginia resident and is therefore a citizen of Virginia.
6. Covan World-Wide Moving, Inc. is a Missouri corporation with its principal

place of business in Midland City, Alabama.

7. Terry L. Dunn is a Kansas resident and is therefore a citizen of Kansas.

8. This action therefore involves a controversy wholly between citizens of different
states. There is complete diversity of citizenship.

9. Plaintiff's Complaint seeks $100,000 in damages against Defendants, and it
otherwise alleges that Plaintiff “suffer[ed] serious and permanent injuries” and “has incurred and
will incur in the future medical and related expenses; and has been and will in the future be
deprived of earnings and earning capacity.” Complaint at § 10.

10. The amount in controversy therefore exceeds $75,000, exclusive of interest and
costs.

11. This Court therefore has original jurisdiction in this matter pursuant to 28 U.S.C.
§ 1332(a), and it may be removed to this Court pursuant to 28 U.S.C. § 1441(a).

COMPLIANCE WITH PROCEDURAL REQUIREMENTS

12. Pursuant to 28 U.S.C. § 1446 (b), this Notice of Removal is being filed within

thirty (30) days after Covan and Dunn were served with the Complaint, the initial pleading

setting forth the claims upon which Plaintiff's action is based.

Page 2 of 5
ir Pursuant to 28 U.S.C. § 1441(a), venue of this removal action is proper in the
Eastern District of Virginia, Norfolk Division, because it is in the district and division embracing
the place where the state court action is pending.

14. Promptly after the filing of this Notice of Removal, Defendants will give written
notice of the removal to Plaintiff, the adverse party, and will file a copy of this Notice of
Removal with the Circuit Court for the City of Portsmouth, as required by 28 U.S.C. § 1446(d).

15. Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders
served upon Dunn and Covan in the state court action have been attached hereto.

16. Terry L. Dunn and Covan World-Wide Moving, Inc., the two Defendants in this
action, both consent to removal.

17. Defendants demand a trial by jury, and a Notice of Demand of Trial by Jury is
attached hereto as Exhibit C.

WHEREFORE, Terry L. Dunn and Covan World-Wide Moving, Inc., by counsel,
respectfully request that this action be removed from the Circuit Court for the City of Portsmouth
to this Court.

TERRY L. DUNN and COVAN WORLD-WIDE
MOVING, INC.

By _/s/ D. Cameron Beck, Jr.
Counsel

Page 3 of 5
D. Cameron Beck, Jr. (VSB # 39195)

Audra M. Dickens (VSB # 82379)

Attorneys for Dunn and Covan World-Wide Moving, Inc.
McCandlish Holton

P. O. Box 796

Richmond, VA 23218

(804) 775-3100 Telephone

(804) 775-3800 Facsimile

cbeck@lawmh.com

adickens@lawmh.com

Page 4 of 5
CERTIFICATE OF SERVICE

I hereby certify that on this 25" day of June, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing to the following:

R. Christopher Jones (VSB #48433)
Bridget N. Long (VSB #42963)
Attorneys for Plaintiff

Allen, Allen, Allen & Allen

106 S. Market Street

Petersburg, VA 23803

(804) 733-8753 Telephone

(804) 733-8767 Facsimile
christopher.jones@allenandallen.com
bridget.long@allenandallen.com

And I hereby certify that on this 25" day of June, 2020, I caused a true copy of the foregoing
to be sent via U.S. mail to:

Cynthia P. Morrison, Clerk
Portsmouth Circuit Court
1345 Court St.

P.O. Box 1217

Portsmouth, VA 23705-1217

/s/

D. Cameron Beck, Jr. (VSB # 39195)

Attorney for Dunn and Covan World-Wide Moving,
Inc.

McCandlish Holton

P. O. Box 796

Richmond, VA 23218

(804) 775-3100 Telephone

(804) 775-3800 Facsimile

cbeck@lawmh.com

 

Page 5 of 5
